Title: From George Washington to the United States Senate and House of Representatives, 9 November 1792
From: Washington, George
To: United States Senate and House of Representatives



United States [Philadelphia] November 9th 1792.
Gentlemen of the Senate and of the House of Representatives;    

I now lay before you, a letter from the Secretary of State, covering the copy of one from the Governor of Virginia, with the

several papers therein referred to, on the subject of the boundary between that State, and the territory of the United States, south of the river Ohio. It will remain with the Legislature to take such measures, as it shall think best, for settling the said boundary with that State, and at the same time, if it thinks proper, for extending the settlement to the State of Kentucky, between which and the same territory, the boundary is, as yet, undetermined.

George Washington.

